In
The
                                                Court
of Appeals
                        Sixth
Appellate District of Texas at Texarkana
 
                                                ______________________________
 
                                                             No. 06-10-00061-CR
                                                ______________________________
 
 
                                       BRUCE KENT ESCO,
Appellant
 
                                                                V.
 
                                     THE STATE OF TEXAS, Appellee
 
 
                                                                                                  

 
 
                                         On Appeal from the 7th Judicial District Court
                                                             Smith County, Texas
                                                       Trial Court
No. 007-0268-08
 
                                                      
                                            
 
 
 
                                          Before Morriss, C.J.,
Carter and Moseley, JJ.
                                        Memorandum Opinion by Chief Justice Morriss




                                                      MEMORANDUM OPINION
 
            Bruce Kent Esco
appeals from his convictions for two counts of aggravated robbery.[1]  In short, he pled guilty, without a plea
bargain, to stealing cash from a Wal-Mart, and exhibiting a deadly weapon
during the offense.  The offenses
occurred in November 2007.  He was
arrested promptly, but was ultimately tried, after being institutionalized and
released, after a series of proceedings beginning in September 2009.
            Esco’s
attorney on appeal has filed a brief which discusses the record and reviews the
proceedings in detail.  Counsel has thus
provided a professional evaluation of the record demonstrating why, in effect,
there are no arguable grounds to be advanced. 
This meets the requirements of Anders
v. California, 386 U.S. 738 (1967); Stafford
v. State, 813 S.W.2d 503 (Tex. Crim. App. 1981); and High v. State, 573 S.W.2d 807 (Tex. Crim. App. [Panel Op.] 1978).
            Counsel
mailed a copy of the brief to Esco July 12, 2010, informing him of his right to
file a pro se response, and provided him with a complete copy of the record for
his review.  Counsel has also filed a
motion with this Court seeking to withdraw as counsel in this appeal.  Esco filed his response August 18, 2010.
            Counsel
has filed a single frivolous-appeal brief discussing the record common to both
of Esco’s appeals.  We addressed the
nature of the appeals more fully in our opinion of this date on Esco’s appeal
in cause number 06-10-00060-CR.  For the
reasons stated therein, we likewise conclude that the appeal in this case is
frivolous.
            We affirm
the judgment of the trial court.[2]
 
 
 
 
                                                                                    Josh
R. Morriss, III
                                                                                    Chief
Justice
 
Date Submitted:          September
8, 2010
Date Decided:             October
14, 2010
 
Do Not Publish




[1]Originally
appealed to the Twelfth Court of Appeals, this case was transferred to this
Court by the Texas Supreme Court pursuant to its docket equalization
efforts.  See Tex. Gov’t Code Ann. §
73.001 (Vernon 2005).  We are
unaware of any conflict between precedent of the Twelfth Court of Appeals and
that of this Court on any relevant issue. 
See Tex. R. App. P. 41.3.


[2]Since
we agree this case presents no reversible error, we also, in accordance with Anders, grant counsel’s request to
withdraw from further representation of Esco in this case.  No substitute counsel will be appointed.  Should Esco wish to seek further review of
this case by the Texas Court of Criminal Appeals, Esco must either retain an
attorney to file a petition for discretionary review or Esco must file a pro se
petition for discretionary review.  Any
petition for discretionary review must be filed within thirty days from the
date of either this opinion or the last timely motion for rehearing that was
overruled by this Court.  See Tex.
R. App. P. 68.2.  Any petition for
discretionary review must be filed with this Court, after which it will be
forwarded to the Texas Court of Criminal Appeals along with the rest of the
filings in this case.  See Tex.
R. App. P. 68.3.  Any petition for
discretionary review should comply with the requirements of Rule 68.4 of the
Texas Rules of Appellate Procedure.  See Tex.
R. App. P. 68.4.